Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shibahara (US-20140216871).
Regarding claim 1, Shibahara discloses a pressure introducing passage (fig 2, 19); a first passage (22) and a second passage (24) connected downstream of the pressure introducing passage (fig 2); a solenoid valve (28) that opens the first passage to control an upstream pressure (at least paragraphs 27- 28 at least wherein the valve energized to be opened to control the pressure at 19 and 12a and 12b) and closes the second passage when energized (paragraph 25, two-port, two-position valve), and that closes the first passage and opens the second passage when not energized (paragraph 25 and at least fig 2); and a passive valve (27) provided downstream of the solenoid valve (28) and in the second passage (fig 2).
Regarding claim 8, Shibahara discloses a piston (13) slidably inserted into the cylinder (12); and the valve device (16) according to claim 1, wherein the valve device gives resistance to a liquid flow generated when the piston moves in the cylinder (at least paragraphs 22 and 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (US-20140216871) in view of Casey (US-4854429).
Regarding claims 4 and 5, Shibahara discloses wherein the passive valve is a poppet type valve but is not specific as to the structure of that poppet type valve.  Casey teaches wherein a shock absorber (200) includes (fig 5) a passive valve (216/174), a passive valve valve body (174) that is seated on/separated from a passive valve seat (216), and a biasing spring (220) that biases the passive valve valve body (174) toward the passive valve valve seat (216) and wherein the passive valve valve body (174) has a spherical shape (fig 5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a spring loaded ball valve as a passive valve since a spring loaded ball valve is a standard type of poppet valve capable of opening and closing a passage under a certain pressure or force that provides a predetermined damping force (Shibahara, paragraph 24).


Allowable Subject Matter
Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that the prior art of record does not disclose “a solenoid valve that opens the first passage to control an upstream pressure” because Shibahara does not include the problem to be solved by the invention of the present application, Examiner respectfully disagrees.  As set forth above and disclosed in at least paragraphs 25-28 of Shibahara, the prior art discloses a pressure introducing passage (fig 2, at or near 19), a first passage (22), a second passage (24), and a solenoid valve (28).  Shibaharas has been interpreted wherein the valve (28) is energized (paragraph 27) to be opened and connect (19) to the extension passage (22) at least during an extension stroke, thus controlling the pressure at (19) and (12a/12b) to control or provide damping (paragraph 28).  As Shibahara discloses all of the claimed structural limitations and provides fluid pressure control at an upstream position of the damper with relation to the valve, it has been maintained that the prior art reads on the claimed subject matter of claims 1, 4, 5, and 8. 
It appears that the arguments are more specific than the limitation set by the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                              

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657